Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-1-22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because independent claim 8 recites among other things the following: “A computer readable storage medium in an electronic system comprising instructions at least for generating directional audio output signals from audio input signals for a user, the instructions, when executed by at least a processor in the electronic system, operating to:” A computer readable storage medium can be broadly, but reasonably construed to encompass a transitory, propagating signal which is non-statutory subject matter.  Further, since the claim is not limited to a non-transitory, tangible medium within one of the four statutory classes of 35 U.S.C 101, the claims 8-14 are directed to non-statutory subject matter.
Claims 1-7 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(EP0973152A2) to Pompei discloses parametric audio system which teaches: Ultrasonic signals are used to transmit sounds from a modulated ultrasonic generator (14) to other locations from which the sound appears to emanate. In particular, an ultrasonic carrier is modulated with an audio signal and demodulated on passage through the atmosphere. The carrier frequencies are substantially higher than those of prior systems, e.g. at least 60 kHz, and the modulation products thus have frequencies which are well above the audible range of humans; as a result, these signals are likely to be harmless to individuals who are within the ultrasonic fields of the system. The signals may be steered to moving locations, and various measures are taken to minimize distortion and maximize efficiency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651